EXAMINER’S COMMENT
Election/Restrictions
Claims 1, 3, 5-6, and 8-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claim 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 20 October 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 3 May 2018 is in compliance with the provisions of 37 CFR 1.97, and the information referred to therein have been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph L. Fehribach (Attorney Reg. Non. 76,420) on 12 July 2021.
The application has been amended as follows:

Claim 1
An adjustment device of a vehicle seat for adjusting a vehicle seat component, comprising 
a transverse tube and at least one connecting part connected fixedly in terms of rotation to the transverse tube, wherein the transverse tube is arranged to lie in a bore in the connecting part,
a connecting part-bearing surface chamfered by an angle and formed on the connecting part in the region of the bore, an opposing chamfered transverse tube-bearing surface of the transverse tube bearing against said connecting part-bearing surface for limiting an axial movement of the transverse tube, and
an end region of the transverse tube on a connecting part-rear face of the connecting part being radially outwardly shaped such that the connecting part is clamped between the transverse tube-bearing surface which bears against the connecting part-bearing surface and the outwardly shaped end region,
wherein at least one indentation is formed on the connecting part-bearing surface of the connecting part in the region of the bore and a convex portion is provided on the transverse tube opposing said at least one indentation such that a rotation between the transverse tube and the connecting part is blocked,
wherein the convex portion on the transverse tube is configured to be formed by at least partial deformation of a surface of the transverse tube in the region of the convex portion,
wherein the convex portion on the transverse tube is configured to be formed during a connecting process of the transverse tube and the connecting part, and the transverse tube has an external radius which is larger than an internal radius of the bore so that the surface of the transverse tube is deformed by an insertion of the transverse tube into the bore during the connecting process such that the convex portions are formed opposite the at least one indentation, and
wherein the external radius of the transverse tube is constant between a connecting part front face opposite the connecting part-rear face and a point on said transverse tube spaced apart from the connecting part front face and the end region of the transverse tube.

Claim 3
	The adjustment device of claim [[2]] 1, wherein said at least one indentation comprises 

Claim 14
A method for producing an adjustment device, the method comprising the steps of
providing a transverse tube with an external radius and with a shapeable end region and a connecting part with a bore, which has an internal radius which is smaller than the external radius of the transverse tube, and with a connecting part-bearing surface which is chamfered by an angle;
inserting the transverse tube in a direction of insertion into the bore in the connecting part by deforming a surface of the transverse tube such that due to the difference in the radii on the surface of the transverse tube a transverse tube-bearing surface which is chamfered opposite the connecting part-bearing surface is formed, wherein the transverse tube is inserted into the bore at least until the end region protrudes from the bore on a connecting part- rear face; and
shaping the end region of the transverse tube such that the connecting part is clamped between the transverse tube-bearing surface and the shaped end region, so that the transverse tube is connected fixedly in terms of rotation to the connecting part,
wherein at least one indentation is formed on the connecting part-bearing surface of the connecting part in the region of the bore and a convex portion is provided on the transverse tube opposing said at least one indentation such that a rotation between the transverse tube and the connecting part is blocked,
wherein the convex portion on the transverse tube is configured to be formed by at least partial deformation of a surface of the transverse tube in the region of the convex portion such that the convex portions are formed opposite the at least one indentation, and
wherein the external radius of the transverse tube is constant between a connecting part front face opposite the connecting part-rear face and a point on said transverse tube spaced apart from the connecting part front face and the end region of the transverse tube.

Claim 18
An adjustment device of a vehicle seat for adjusting a vehicle seat component, comprising

a connecting part-bearing surface chamfered by an angle and formed on the connecting part in the region of the bore, an opposing chamfered transverse tube-bearing surface of the transverse tube bearing against said connecting part-bearing surface for limiting an axial movement of the transverse tube, and
an end region of the transverse tube on a connecting part-rear face of the connecting part being radially outwardly shaped such that the connecting part is clamped between the transverse tube-bearing surface which bears against the connecting part-bearing surface and the outwardly shaped end region,
wherein at least one indentation is formed on the connecting part-bearing surface of the connecting part in the region of the bore and a convex portion is provided on the transverse tube opposing said at least one indentation such that a rotation between the transverse tube and the connecting part is blocked,
wherein the convex portion on the transverse tube is configured to be formed by at least partial deformation of a surface of the transverse tube in the region of the convex portion, 
wherein the convex portion on the transverse tube is configured to be formed during a connecting process of the transverse tube and the connecting part, and the transverse tube has an external radius which is larger than an internal radius of the bore so that the surface of the transverse tube is deformed by an insertion of the transverse tube into the bore during the connecting process such that the convex portions are formed opposite the at least one indentation, and
wherein the transverse tube has a constant thickness between a connecting part front face opposite the connecting part-rear face and a point on said transverse tube spaced apart from the connecting part bearing surface part front face and the end region of the transverse tube.

Claim 19
The adjustment device of claim 18, wherein said at least one indentation comprises four indentations [[are provided]], said indentations being arranged offset to one another by 90° in the region of the bore.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
	Claims 1, 3, 5-6, 8-14, and 18-25 are allowed. Claims 2, 4, 7, and 15-17 have been cancelled.
	The following is an examiner’s statement of reasons for allowance:
	The prior art fails to fairly show or suggest, alone or in combination, an adjustment device of a vehicle seat for adjusting a vehicle seat component comprising all the limitations of each amended Claims 1 and 18 and a method for producing an adjustment device comprising all the limitations of amended Claim 14. Specifically, the prior art fails to fairly show or suggest a modification to previously applied references Jiri (EP 1609561 A2) and Florian et al. (DE 102015219497 A1) such that the external radius of the transverse tube is constant between a connecting part front face opposite the connecting part rear-face, and a point on said transverse tube spaced apart from the connecting part front face and the end region of the transverse tube or such that the transverse tube has a constant thickness between the connecting part front face and a point on said transverse tube spaced apart from the connecting part front face and the end region of the transverse tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXUS CAMERO/Examiner, Art Unit 3678    

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678